  Case 4:18-cv-00167-O Document 231 Filed 01/04/19                Page 1 of 4 PageID 2988


                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                   FORT WORTH DIVISION


 TEXAS, et al.,

             Plaintiffs,

   v.                                               Civil Action No. 4:18-cv-00167-O

 UNITED STATES OF AMERICA, et al.,

              Defendants,

   and

 CALIFORNIA, et al.,

              Intervenor-Defendants.



 FEDERAL DEFENDANTS’ MOTION FOR A STAY OF BRIEFING ON THE HOUSE
 OF REPRESENTATIVES’ MOTION IN LIGHT OF LAPSE OF APPROPRIATIONS

         Defendants United States of America, the U.S. Department of Health & Human Services

(“HHS”), Alex Azar, in his official capacity as Secretary of HHS, the U.S. Internal Revenue

Service (“IRS”), Charles P. Rettig, in his official capacity as Commissioner of the IRS

(collectively, the “Federal Defendants”), hereby move for a stay of all briefing on the Opposed

Motion of the U.S. House of Representatives to Intervene (ECF No. 226), filed on January 3,

2019 (the “Motion”), until Congress has restored appropriations to the Department of Justice.

         At the end of the day on December 21, 2018, the appropriations act that had been funding

the U.S. Department of Justice expired and appropriations to the Department lapsed. The

Department does not know when funding will be restored by Congress. Absent an appropriation,

U.S. Department of Justice attorneys are prohibited from working, even on a voluntary basis,
  Case 4:18-cv-00167-O Document 231 Filed 01/04/19                   Page 2 of 4 PageID 2989


except in very limited circumstances, including “emergencies involving the safety of human life

or the protection of property.” 31 U.S.C. § 1342.

       On January 3, 2019, the House of Representatives moved to intervene in this case

regarding Counts II through V of the Amended Complaint. The Federal Defendants oppose the

Motion and their opposition, as well as the other parties’ responses, is currently due on January

24, 2019. Although the Federal Defendants would like to be heard before the Court rules on the

Motion, they are unable to prepare their opposition at this time due to the lapse in appropriations.

The undersigned counsel for the Department of Justice therefore requests a stay of all parties’

deadlines to respond to the Motion until Congress has restored appropriations to the Department.

If this motion for a stay is granted, undersigned counsel will notify the Court as soon as Congress

has appropriated funds for the Department. The Federal Defendants request that, at that point,

the parties’ deadlines for their oppositions or other responses be extended commensurate with

the duration of the lapse in appropriations.

       A stay of all briefing on the Motion will not prejudice any party and will not delay this

case because this Court previously stayed all proceedings concerning Counts II through V

pending appeal of the Final Judgment entered as to Count I. See ECF No. 223 (“The Court

determines the remainder of this case should be STAYED pending further orders.”).

       Counsel for the House of Representatives have advised that the House opposes this

motion. Counsel for Plaintiffs have advised that the Plaintiffs consent to a stay of all parties’

oppositions or other responses to the Motion. Counsel for the State Intervenor-Defendants have

advised that the State Intervenor-Defendants take no position on the request for a stay.

       Therefore, although we greatly regret any disruption caused to the Court and the other

litigants, the Federal Defendants hereby move for a stay of all briefing on the Motion (ECF No.




                                                  2
  Case 4:18-cv-00167-O Document 231 Filed 01/04/19                  Page 3 of 4 PageID 2990


226) until Department of Justice attorneys are permitted to resume their usual civil litigation

functions.



Dated: January 4, 2019                        Respectfully submitted,

                                              JOSEPH H. HUNT
                                              Assistant Attorney General

                                              BRETT A. SHUMATE
                                              Deputy Assistant Attorney General

                                              JEAN LIN
                                              Acting Deputy Director

                                               /s/ Daniel D. Mauler           .
                                              DANIEL D. MAULER
                                              Trial Attorney
                                              U.S. Department of Justice
                                              Civil Division, Federal Programs Branch
                                              1100 L Street, NW
                                              Washington, DC 20005
                                              (202) 616-0773
                                              (202) 616-8470 (fax)
                                              dan.mauler@usdoj.gov

                                              Counsel for the Federal Defendants




                                                 3
  Case 4:18-cv-00167-O Document 231 Filed 01/04/19                   Page 4 of 4 PageID 2991


                              CERTIFICATE OF CONFERENCE

       Pursuant to Local Rule 7.1, I certify that I conferred concerning this motion with Brianne

J. Gorod, counsel for the U.S. House of Representatives, on January 3, 2019; with Neli Palma,

Nimrod Elias, and Kathleen Boergers, counsel for Intervenor-Defendants, on January 4, 2019;

with Darren McCarty, counsel for Plaintiff States, on January 4, 2019; and with Robert Henneke,

counsel for the Individual Plaintiffs, on January 4, 2019. Ms. Gorod advised that the House of

Representatives opposes this motion. Counsel for the State Intervenor-Defendants indicated that

they take no position on the request for a stay. Counsel for the Plaintiffs indicated they consent

to a stay of all parties’ oppositions or other responses to the Motion.


                                                       /s/ Daniel D. Mauler                      .
                                                      DANIEL D. MAULER
                                                      U.S. Department of Justice


                                 CERTIFICATE OF SERVICE

       I certify that on January 4, 2019, I filed the foregoing document with the Clerk of Court

via the CM/ECF system, causing it to be served electronically on all counsel of record.


                                                       /s/ Daniel D. Mauler                   .
                                                      DANIEL D. MAULER
                                                      Trial Attorney
                                                      U.S. Department of Justice
                                                      Civil Division, Federal Programs Branch
                                                      1100 L Street, NW
                                                      Washington, DC 20005
                                                      (202) 616-0773
                                                      (202) 616-8470 (fax)
                                                      dan.mauler@usdoj.gov

                                                      Counsel for the Federal Defendants




                                                  4
